MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                 Jun 15 2015, 5:51 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Corey L. Scott                                            Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

K.G.,                                                     June 15, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1410-JV-737
        v.                                                Appeal from the Marion County
                                                          Court;
                                                          The Honorable Marilyn Moores,
State of Indiana,                                         Judge;
Appellee-Plaintiff.                                       The Honorable Geoffrey Gaither,
                                                          Magistrate;
                                                          49D09-1406-JD-1402




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-737 | June 15, 2015            Page 1 of 3
[1]   K.G. appeals his adjudication as a delinquent child for committing acts that

      would be Class A misdemeanor battery 1 if committed by an adult. We affirm.


                                      Facts and Procedural History
[2]   On June 4, 2014, K.G. and B.R., who were classmates, were walking home

      from a restaurant. B.R. testified, “So [K.G.] kept on trying to come up to me

      saying hit me, hit me, and I said no. So, my friend took my hand and barely

      taped [sic] him. She thought he was playing and he turned around and hit me

      harder than she made me tap him.” (Tr. at 67.) As a result of K.G.’s punch,

      B.R.’s lip broke open and began to bleed.


[3]   On June 5, the juvenile court authorized the filing of a delinquency petition.

      After hearing evidence, the juvenile court entered a true finding.


                                          Discussion and Decision
[4]   Where the State seeks to have a juvenile adjudicated a delinquent for

      committing acts that would be crimes were the juvenile an adult, the State has

      the burden to prove every element of such crimes beyond a reasonable doubt.

      M.S. v. State, 889 N.E.2d 900, 901 (Ind. Ct. App. 2008), trans. denied. We

      neither reweigh the evidence nor judge the credibility of the witnesses. K.S. v.

      State, 849 N.E.2d 538, 543 (Ind. 2006). We consider only the evidence most

      favorable to the judgment and the reasonable inferences therefrom. Id. We will




      1
          Ind. Code § 35-42-2-1(b), (c) (2012).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-737 | June 15, 2015   Page 2 of 3
      affirm where there is substantial probative evidence to support the

      determination of delinquency. Id. The delinquency finding will be sustained

      on appeal unless no reasonable fact-finder could find the elements of the crime

      proven beyond a reasonable doubt. D.B. v. State, 842 N.E.2d 399, 402 (Ind. Ct.

      App. 2006). The uncorroborated testimony of a single witness may suffice to

      sustain the delinquency adjudication. D.W. v. State, 903 N.E.2d 966, 968 (Ind.

      Ct. App. 2009), trans. denied.


[5]   To prove K.G. committed an act that would be Class A misdemeanor battery,

      the State was required to prove he knowingly or intentionally touched B.R. in a

      “rude, insolent, or angry manner” and the contact resulted in “bodily injury to

      the other person.” Ind. Code § 35-42-2-1(b), (c) (2012). B.R. testified K.G. hit

      her in the face and she suffered a bloody lip. K.G.’s alternate account of the

      events is an invitation for us to reweigh the evidence, which we cannot do. See

      K.S., 849 N.E.2d at 543 (appellate court does not reweigh the evidence or judge

      the credibility of witnesses). Accordingly, we affirm.


[6]   Affirmed.


      Robb, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-737 | June 15, 2015   Page 3 of 3